DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed February 12, 2021, with respect to rejection of the wrong set of claims have been fully considered and are persuasive.  The Non-Final Office Action of November 12, 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1 – 3, 6- 8, 10 – 12, and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0094305, hereafter Li) in view of Chuang et al (US 2018/0262773, hereafter Chuang).

As per claim 1, Li discloses a device for video data coding, comprising:
a processor, the processor configured at least to:
calculate a prediction sample value difference between the plurality of sample values comprised in the first prediction signal and the plurality of sample values comprised in the second prediction signal (¶ 68);
determine whether the first prediction signal and the second prediction signal are dissimilar based on the calculated prediction sample value difference; and
reconstruct the current coding unit based on the determination of whether the first prediction signal and the second prediction signal are dissimilar, wherein bi-directional optical flow (BIO) is enabled to refine the prediction information for the current coding unit based on the determination that the first prediction signal and the second prediction signal are dissimilar, and BIO is disabled for the current coding unit based on the determination that the first prediction signal and the second prediction signal are not dissimilar (¶ 98 and 135-139).
However, Li does not explicitly teach identify prediction information for a current coding unit, wherein the prediction information comprises a first prediction signal 
In the same field of endeavor, Chuang teaches identify prediction information for a current coding unit, wherein the prediction information comprises a first prediction signal comprising a plurality of sample values in a first reference block and a second prediction signal comprising a plurality of sample values in a second reference block (¶ 143).
Therefore, it would have been obvious for one of ordinary skill in the art at the invention was effectively filed to modify the invention of Li in view of Chuang.  The advantage is improved compression efficiency.
As per claim 2, Li discloses the device of claim 1, wherein the prediction sample value difference indicates a sum of difference between the plurality of sample values in the first reference block and the plurality of sample values in the second reference block (¶ 30).
As per claim 3, Lithe device of claim 2, wherein the processor is further configured to:
Interpolate the plurality of sample values in the first reference block (¶ 30); and
Interpolate the plurality of sample values in the second reference block (¶ 30).
As per claim 6, Li discloses the device of claim 1, wherein the processor is configured to compare the calculated prediction sample value difference to an enable BIO threshold, wherein the first prediction signal and the second prediction signal are determined to be dissimilar when the prediction sample value difference is greater than the enable BIO threshold (¶ 82 - 84).
claim 7, Li discloses the device of claim 6, wherein the processor is further configured to determine the enable BIO threshold based on one or more of a desired complexity level or a desired coding efficiency (¶ 84).
As per claim 8, Li discloses the device of claim 6, wherein the processor is further configured to receive the enable BIO threshold via signaling (¶ 84).
Regarding claim 10, arguments analogous to those presented for clam 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for clam 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for clam 3 are applicable for claim 12.
Regarding claim 15, arguments analogous to those presented for clam 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for clam 7 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for clam 8 are applicable for claim 17.

Allowable Subject Matter
Claim(s) 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487